Citation Nr: 0618313	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
March 1970.  He died in April 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefit sought on appeal.  The appellant, the veteran's 
surviving spouse, perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
April 2002, and that the immediate cause of his death was 
respiratory failure due to pulmonary fibrosis.  

2.  At the time of his death, service connection had not been 
established for any disability.

3.  The disability that caused the veteran's death pre-
existed his entrance into service and was not aggravated 
during service.




CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.304, 3.306, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the lung disease that caused the 
veteran's death was incurred in service, as shown by the 
diagnosis of eosinophilic granuloma during service.
Service Connection for the Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  A veteran's death 
will be considered service connected where a service-
connected disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 
C.F.R. §§ 3.303, 3.312(a).  

The veteran's death certificate shows that he died in April 
2002.  The immediate cause of death was respiratory failure, 
due to pulmonary fibrosis.  The medical evidence indicates 
that the pulmonary fibrosis is related to eosinophilic 
granuloma, and his service medical records disclose that 
during service he was found to have that disease.  For the 
reasons shown below, however, the Board finds that the 
eosinophilic granuloma pre-existed service and was not 
aggravated during service.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111; see Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); 38 C.F.R. § 3.304(b).  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless clear and unmistakable evidence 
shows that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The veteran's service medical records show that when examined 
on entering service in August 1968, an X-ray study showed an 
abnormality in the lungs.  He underwent a Medical Evaluation 
Board in September 1969 that resulted in the conclusion that 
the disorder was noted when he was examined on entering 
service, and that the disorder pre-existed service.  Because 
the abnormality was noted when he entered service, the 
presumption of soundness does not apply.  See Wagner, 370 
F.3d at 1089.  Although the appellant now denies that the 
veteran had any pulmonary problems prior to entering service, 
her assertions are clearly refuted by the evidence documented 
during service.

The issue remaining for consideration is whether the pre-
existing disorder was aggravated during service.  After 
entering service in August 1968 the veteran did not report 
any pulmonary symptoms other than a dry, unproductive 
"cigarette cough."  At that time he smoked a pack of 
cigarettes a day, and had done so for the previous three or 
four years.  He was able to complete boot camp and 
Antisubmarine Warfare School without symptoms.  In May 1969 
his uncle sent a letter to his commanding officer and 
insisted that the X-ray abnormality be further evaluated, and 
he was hospitalized for that purpose in September 1969.  
According to the appellant, this action was undertaken by the 
veteran's parents, without his concurrence, in order to have 
him discharged from military service.  The evaluation in 
September 1969 included a pulmonary biopsy that resulted in a 
diagnosis of pulmonary eosinophilic granuloma.  The Medical 
Evaluation Board determined that the disorder had existed on 
enlistment, based on the radiographic abnormalities then 
seen.  The veteran was then determined to be unfit for 
military service and was subsequently discharged.  

At the time of his examination in September 1969, the veteran 
indicated that his physical status was essentially unchanged 
since enlistment.  The medical examiner found that the 
veteran was relatively asymptomatic at that time and that his 
condition was unchanged since enlistment.  The examiner 
determined that the veteran's physical examination, including 
that of the chest, was entirely within normal limits.  

There is no further evidence of the veteran having pulmonary 
disease until March 1995, at which time he reported a 
several-year history of gradually increasing shortness of 
breath, which had become much worse in the previous month.  
Evaluation at that time resulted in a diagnosis of 
progressive pulmonary fibrosis, most likely due to 
progressive eosinophilic granuloma (pulmonary histiocytosis 
x).  He continued to receive medical care for chronic 
pulmonary disease until his death in April 2002.  

The lack of medical treatment for pulmonary disease for 
almost 25 years following his separation from service is 
probative of the disorder not having been aggravated during 
military service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
finds, therefore, that the pulmonary disease that caused the 
veteran's death was not incurred in or aggravated by military 
service.  For that reason the preponderance of the evidence 
is against the claim of entitlement to service connection for 
the cause of his death.
Development of the Claim

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
service connection for the cause of death in May 2002.  In 
that notice the RO also informed her of the information and 
evidence that she was required to submit, including any 
evidence in her possession, and the evidence that the RO 
would obtain on her behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the appellant of the 
evidence she was responsible for submitting, and what 
evidence VA would obtain in order to substantiate her claim.  
Because entitlement to service connection has been denied, 
any question regarding the effective date is moot and any 
deficiency in the content of the notice is not prejudicial to 
the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding the duty to assist the appellant in obtaining 
evidence in support of her claim, the RO has obtained the 
private treatment records she identified.  Although the RO 
did not obtain a medical opinion regarding aggravation of the 
pre-existing pulmonary disease during service, the Board 
finds that a medical opinion is not necessary to decide the 
claim because the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
The appellant has not indicated the existence of any other 
evidence that is relevant to her claim; as such, all relevant 
data has been obtained for determining the merits of her 
claim and no reasonable possibility exists that any further 
assistance would aid her in substantiating her claim.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.


____________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


